EXHIBIT 4.3 NorthernAlbertaOilLtd. Suite 700, 10150 – 100 Street, Edmonton, Alberta, T5J 0P6 Reception: 780-409-8144Fax: 780-409-8146 August 15, 2013 SENT VIA: Registered Mail and Email XXX@XXXX.XXX Andora Energy Corporation Suite 1505, 505 – 3rd Street SW Calgary, ABT2P 3E6 Attn: Mr. Bill Ostlund, President and Chief Financial Officer RE: Notice of Election to Participate Demonstration Project Joint Operating Agreement dated July 30, 2013 and Amending Agreement dated August 15, 2013 Alberta Crown Oil Sands Lease Agreements 740307A365 Pursuant to Clause 5(d) of the Demonstration Project Joint Operating Agreement (“the Agreement”) dated July 30, 2013, Northern Alberta Oil Ltd. (“Northern”) and Deep Well Oil & Gas (Alberta) Ltd. (“Deep Well”) hereby serves notice of their election to participate in the SAGD Demonstration Project as set out in the Agreement and the Amending Agreement attached hereto. NORTHERN ALBERTA OIL LTD. DEEP WELL OIL & GAS (ALBERTA) LTD. BY: /s/ Curtis Sparrow BY: /s/ Curtis Sparrow Mr. Curtis Sparrow Mr. Curtis Sparrow President and Chief Financial Officer Chief Financial Officer X Elects TO participate in the SAGD X Elects TO participate in the SAGD Demonstration Project Demonstration Project Encl.Executed Demonstration Project Joint Operating Agreement dated July 30, 2013 Cc email:MP West Canada SAS
